Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cecily Anne O’Regan on 12/14/2021.

The application has been amended as follows: 
In the claims
Claim 2,
The module system of claim 1, wherein the covering is configured to extend and attach between a pair of adjacent parallel anchors to partially enclose respective ones of the individual living spaces.
Claim 3,
The modular system of claim 2, wherein [[a]] the covering 
Claim 10,
The module system of claim 9, wherein the track and the covering comprises a connector positioned within the track 
Claim 11,
The module system of claim 10, wherein the covering comprises a second connector configured to removable attach to the connector positioned within the track.
Claim 13,
A method of creating a plurality of individual living spaces from an open enclosure, comprising: positioning a plurality of anchors such that an anchor of the plurality of anchors is positioned parallel to at least one other anchor to create a pair of adjacent parallel anchors to define an individual living space between the adjacent parallel anchors wherein each of the plurality of anchors comprising a track along a vertical length of the anchor, and a covering is coupled to the track of each of the adjacent anchors to extend between the adjacent anchors, wherein the covering is configured to move vertically relative the adjacent anchors to provide an opening or to close the opening between the pairs of adjacent anchors, and further wherein the track is along an edge of the anchor and comprises a continuous curvy-linear portion of a perimeter of the anchor along a side of the anchor and along at least a portion of a top of the anchor such that when the covering is coupled to the anchor, the covering acts as a ceiling to an individual living space of the plurality of individual living spaces created between adjacent anchors; providing a frame between and supported by the pair of adjacent 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of a plurality of anchors, a plurality of frames, the plurality of anchors including a frame and a covering having the structural limitations as recited in the claims. There would be no reason to modify the prior art without relying in hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
12/14/2021